179 F.2d 239
Iola Mae LANIER, Appellant,v.Oscar R. EWING, Federal Security Administratior, Appellee.
No. 10987.
United States Court of Appeals Sixth Circuit.
Dec. 6, 1949.

Appeal from the United States District Court for the Western District of Tennessee; Marion S. Boyd, Judge.
Ulysses Burgess, Memphis, Tenn., for appellant.
John Brown, Edw.  N. Waden, Memphis, Tenn., for appellee.
Before SIMONS, ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record and the briefs of counsel, and the court being duly advised,


2
Now, therefore, it is hereby ordered, adjudged, and decreed that the order of the District Court be and the same is hereby affirmed.